                        Case 18-12773-BLS        Doc 9-1     Filed 12/13/18       Page 1 of 2



                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

In re:                                                       Chapter 11

INTERTOUCH HOLDINGS LLC,                                     Case No. 18-12772 (BLS)

                               Debtor.


In re:                                                       Chapter 11

INTERTOUCH TOPCO LLC,                                        Case No. 18-12773 (BLS)

                               Debtor.


 ORDER SHORTENING NOTICE PERIODS FOR AND SCHEDULING EVIDENTIARY
   HEARING ON GATE WORLDWIDE HOLDINGS LLC’S EMERGENCY MOTIONS
(I) FOR ENTRY OF AN ORDER GRANTING RELIEF FROM THE AUTOMATIC STAY
     PURUANT TO SECTIONS 362(d) OF THE BANKRUPTCY CODE AND (II) FOR
      ENTRY OF AN ORDER DISMISSING THE DEBTOR’S CHAPTER 11 CASE
   PURSUANT TO SECTIONS 1112(b) AND/OR 305(a) OF THE BANKRUPTCY CODE

             Upon consideration of the motion (the “Motion to Shorten”)1 of Gate Worldwide Holdings

LLC (“GWH”) seeking entry of an order pursuant to sections 105 and 362(f) of title 11 of the

United States Code, 11 U.S.C. § 101-1532 (the “Bankruptcy Code”), Rule 9006(c) of the

Bankruptcy Rules and Local Rules 2002-1(a)(ii) and 9006-1(e), for entry of an order shortening

the notice periods for the Motions and scheduling a hearing on the Motions so that the Motions

may be heard by the Court on December 19, 2018 at whatever time the Court may have

availability, and requiring the objections to the relief requested in the Motions be filed and served

on counsel to Gate Worldwide Holdings LLC by 4:00 p.m. on the date that is two business days

from the date of the scheduled hearing; and the Court having determined that granting the relief

requested by the Motion to Shorten is in the best interest of the Debtors, their estates, creditor(s),


1
             Capitalized terms not otherwise defined herein shall have the meanings ascribed to such terms in the
             Motion to Shorten.


27527995.2 12/13/2018
                        Case 18-12773-BLS   Doc 9-1     Filed 12/13/18   Page 2 of 2



and all parties-in-interest; and the Court having determined that due and adequate notice of the

Motion to Shorten and the Motions has been given, and that no other or further notice need be

given; and after due deliberation and sufficient cause appearing therefor, it is hereby

             ORDERED that the Motion to Shorten is GRANTED; and it is further

             ORDERED that a hearing to consider the relief requested in the Motions shall be held on

December ___, 2018 at __________ _.m. (ET); and it is further

             ORDERED that any responses to the Motions must be filed with the Court and served on

counsel to Gate Worldwide Holding LLC on or prior to 4:00 p.m. (ET) on December ___, 2018;

and it is further

             ORDERED that this Court shall retain jurisdiction to hear and determine all matters

arising from the implementation of this Order.

Dated _________, 2018
Wilmington, Delaware

                                                 __________________________________
                                                 The Honorable Brendan L. Shannon
                                                 United States Bankruptcy Judge




                                                    2
27527995.2 12/13/2018
